IN THE

    SUPREME COURT OF THE STATE OF ARIZONA
    STATE OF ARIZONA EX REL. WILLIAM G. MONTGOMERY, MARICOPA
                         COUNTY ATTORNEY,
                              Petitioner,

                                   v.

 THE HONORABLE HARRIETT CHAVEZ, JUDGE OF THE SUPERIOR COURT OF
    THE STATE OF ARIZONA, IN AND FOR THE COUNTY OF MARICOPA,
                        Respondent Judge,

                          ROBERT LEE GILL,
                         Real Party in Interest.

                         No. CV-13-0274-PR
                         Filed March 26, 2014

          Appeal from the Superior Court in Maricopa County
              The Honorable Harriett E. Chavez, Judge
                       No. CR2013-001185-001
                            REMANDED

             Opinion of the Court of Appeals, Division One
                 233 Ariz. 8, 308 P.3d 1159 (App. 2013)
                               VACATED

COUNSEL:

William G. Montgomery, Maricopa County Attorney, Keli B. Luther
(argued), Deputy County Attorney, Phoenix, for State of Arizona

Maricopa County Public Defender, Mikel Steinfeld (argued), Deputy
Public Defender, Christopher Manberg, Deputy Public Defender, Phoenix,
for Robert Lee Gill

David J. Euchner (argued), Tucson, for Amicus Curiae Arizona Attorneys
for Criminal Justice
                        STATE V. CHAVEZ (GILL)
                          Opinion of the Court

VICE CHIEF JUSTICE BALES authored the opinion of the Court, in which
CHIEF JUSTICE BERCH, JUSTICE PELANDER, JUSTICE BRUTINEL, and
JUSTICE TIMMER joined.

VICE CHIEF JUSTICE BALES, opinion of the Court:

¶1            We granted review to determine whether a prosecutor can
unilaterally redact victims’ birth dates from law enforcement reports that
must be disclosed to the defense. We hold that a prosecutor must obtain a
court order to authorize redacting such information.

                                      I.

¶2            The special actions before the court of appeals involved two
defendants: James Dean Koontz, who was charged with one count of
aggravated assault and a domestic violence offense, and Robert Lee Gill,
who was charged with three counts of theft of a means of transportation.
In both cases, the prosecutor redacted the victims’ birth dates from law
enforcement reports disclosed to defense counsel pursuant to Rule 15.1 of
the Arizona Rules of Criminal Procedure. Defense counsel in each case
requested the information in order to run a conflicts check, but the
requests were denied, so defense counsel moved to compel disclosure.
The trial courts granted the motions to compel, and the State filed
petitions for special action. After consolidating the cases, the court of
appeals granted relief to the State, citing the victims’ rights to privacy and
to withhold information similar to birth dates. State ex rel. Montgomery v.
Welty, 233 Ariz. 8, 11-12 ¶¶ 10–13, 308 P.3d 1159, 1162–63 (App. 2013).
Koontz later pleaded guilty and did not participate in the petition for
review to this Court. Therefore, although we vacate the court of appeals’
opinion, we remand only with regard to Gill.

                                     II.

¶3            We review matters involving constitutional law, statutory
construction, and rules of criminal procedure de novo. State v. Gutierrez,
229 Ariz. 573, 576 ¶ 19, 278 P.3d 1276, 1279 (2012); State v. Roque, 213 Ariz.
193, 217 ¶ 89, 141 P.3d 368, 392 (2006).

¶4          In criminal prosecutions, Rule 15 of the Arizona Rules of
Criminal Procedure imposes general disclosure obligations on both the

                                      2
                        STATE V. CHAVEZ (GILL)
                          Opinion of the Court

prosecutor and the defendant. These rule-based duties are distinct from,
and do not depend on, discovery requests that the parties may initiate.
Failure to make the required disclosures may result in sanctions. Ariz. R.
Crim. P. 15.7. These disclosure requirements streamline discovery in
criminal prosecutions and help ensure that the parties receive all relevant
information. See Rivera-Longoria v. Slayton, ex rel. County of Coconino, 228
Ariz. 156, 157–58 ¶ 6, 264 P.3d 866, 867–68 (2011).

¶5             Rule 15.1 addresses the scope of the prosecutor’s duty to
disclose, including the duty to make available “[a]ll then existing original
and supplemental reports prepared by a law enforcement agency in
connection with the particular crime.” Ariz. R. Crim. P. 15.1(b)(3). This
directive does not allow a prosecutor to unilaterally decide whether to
redact information from such reports.

¶6            The rules recognize that the prosecutor’s disclosure
obligations may be qualified by court order under Rule 15.5 or by Rule
39(b), which concerns victims’ rights. See Ariz. R. Crim. P. 15.1(a), (b).
Under Rule 15.5(b), the court may authorize a party to excise extraneous
information from a document that contains information subject to
disclosure. The court, upon the motion of any party showing good cause,
may also limit or prevent disclosure of required information if the risk of
harm outweighs the usefulness of the disclosure and the risk cannot
otherwise be eliminated. Ariz. R. Crim. P. 15.5(a); id. cmt. (noting that
“[t]he court is given broad discretion to limit discovery required by this
rule whenever it is shown a risk of harm resulting from a specific
disclosure”).

¶7           Rather than seek a court order authorizing the redaction of
victim birth dates from law enforcement reports, the prosecutor here
adopted a general policy of redacting such information in reports
provided to the defense. The State argues that subsections 10 and 11 of
Rule 39(b) authorize this practice.

¶8            Rule 39(b) requires courts to construe the rules “to preserve
and protect a victim’s rights to justice and due process,” and then specifies
various rights that victims “shall have and be entitled to assert.” Ariz. R.
Crim. P. 39(b). Subsection (b)(10) gives victims the “right to require the
prosecutor to withhold, during discovery and other proceedings, the
home address and telephone number of the victim, the address and

                                     3
                        STATE V. CHAVEZ (GILL)
                          Opinion of the Court

telephone number of the victim’s place of employment, and the name of
the victim’s employer.” Ariz. R. Crim. P. 39(b)(10). Subsection (b)(11)
gives victims the “right to refuse an interview, deposition, or other
discovery request.” Ariz. R. Crim. P. 39(b)(11).

¶9            Rule 39(b)(10) does not apply here. It provides that a victim
can require a prosecutor to withhold specified information, but birth dates
are not included in this list. Moreover, the record does not reflect a
request by the victims that the prosecutor withhold any information.

¶10           Rule 39(b)(11) is similarly inapposite because it concerns a
victim’s right “to refuse an interview, deposition, or other discovery
request by the defendant.” This rule refers to discovery initiated by the
defendant, such as requests to interview the victim, rather than the
prosecutor’s mandatory disclosures under Rule 15.1, including the
disclosure of law enforcement reports. The disclosure requirements under
Rule 15.1 are limited by Rule 39(b), but the rules do not broadly allow
victims to limit a prosecutor’s mandatory disclosures on the grounds that
they are “other discovery requests” by the defendant.

¶11            As support for the redaction of victim birth dates, the State
also cites the Victims’ Bill of Rights in Arizona’s Constitution and related
statutory provisions. Article II, section 2.1(a) of the Arizona Constitution
recognizes that a victim is entitled to “refuse an interview, deposition, or
other discovery request” by the defendant. But this provision, like the
corresponding language in Rule 39(b)(11), refers to the right of victims to
refuse discovery requests directed to them, not to a prosecutor’s redacting
information in a law enforcement report subject to mandatory disclosure
under Rule 15.1. Cf. State ex rel. Romley v. Superior Court In & For County of
Maricopa (Roper), 172 Ariz. 232, 237, 836 P.2d 445, 450 (App. 1992)
(applying phrase “other discovery request” to request for victim’s medical
records).

¶12            The related statute, A.R.S. § 13-4434, addresses a victim’s
right to privacy in other circumstances. Subsection (A) of this statute
gives the victim a right to withhold locating information when testifying at
a court proceeding:

       The victim has the right at any court proceeding not to
       testify regarding the victim’s addresses, telephone numbers,

                                      4
                         STATE V. CHAVEZ (GILL)
                           Opinion of the Court

       places of employment or other locating information unless
       the victim consents or the court orders disclosure on finding
       that a compelling need for the information exists. . . .

A.R.S. § 13-4434(A). This section is inapplicable both because birth dates
are “identifying information,” not “locating information,” and because the
disclosure of law enforcement reports does not involve victim testimony.

¶13            In arguing that § 13-4434(A) allows a prosecutor to redact
victims’ birth dates from law enforcement reports, the State cites Romley v.
Schneider, 202 Ariz. 362, 45 P.3d 685 (App. 2002). The court of appeals
there held that the trial court had abused its discretion by ordering a
victim to submit to fingerprinting, which defense counsel sought to
determine if counsel had previously represented the victim and thus had a
conflict of interest. Id. In holding that the trial court’s order violated the
victim’s rights, the court of appeals noted that “[a]lthough [§ 13-4434(A)]
does not specifically reference fingerprinting, DNA testing or other more
sophisticated means of obtaining identification, it is quite clear that far less
intrusive means of identification, such as a victim’s address and telephone
number, are expressly protected.” Id. at 364 ¶ 10, 45 P.3d at 687.

¶14           Without questioning the result in Schneider, we note that the
court of appeals’ reasoning does not suggest that victims’ birth dates are
protected from disclosure by § 13-4434(A). The issue in Schneider was
whether a victim, at the defendant’s request, could be compelled to
submit to fingerprinting, which the court of appeals correctly noted was a
significant invasion of privacy. Id. at 365 ¶ 11, 45 P.3d at 688. This case, in
contrast, does not involve a request that the victim provide information.
And Schneider did not address whether a prosecutor can redact victim
birth dates from reports that are subject to mandatory disclosure under
Rule 15.1. Indeed, as noted by the court of appeals, the prosecutor in that
case had disclosed the victim’s birth date in pleadings opposing the
request to take the victim’s fingerprints. Id. at 364 ¶ 7, 45 P.3d at 687.

¶15           Section 13-4434(B) is similarly inapplicable. This subsection
concerns a “victim’s contact and identifying information that is obtained,
compiled or reported by a law enforcement agency” and requires the
originating agency to redact the contact and identifying information “in
publicly accessible records,” subject to certain exceptions. A.R.S. § 13-
4434(B) (emphasis added). However, a prosecutor is neither a “law

                                       5
                        STATE V. CHAVEZ (GILL)
                          Opinion of the Court

enforcement agency” nor “the originating agency.”           Likewise, the
disclosed law enforcement reports are not publicly accessible records.

¶16           Rule 15.4(d) specifically provides that information furnished
to attorneys under the disclosure rules “shall not be disclosed to the
public.” Cf. id. cmt. (noting that Rule 15.4(d) “reminds counsel that
discovery materials are to be considered confidential records“). Thus,
§ 13-4434(B)’s requirement that agencies redact identifying information in
publicly accessible records does not permit redacting such information
from disclosures required by Rule 15.1. Furthermore, § 13-4434(C)
explicitly states that § 13-4434(B) does not apply to “records that are
transmitted between law enforcement and prosecution agencies or a
court.” A.R.S. § 13-4434(C).

¶17             The State also urges us to approve the redaction of victim
birth dates from the reports because technology has eroded the distinction
between locating and identifying information. The State contends that, as
a result of the Internet, knowledge of a person’s birth date makes it
possible to access a wide range of information, including locating
information such as that person’s address and telephone number. Failing
to allow redaction of birth dates in every case would, in the State’s view,
undermine the protections for locating information now recognized in
court rules and statutes.

¶18           “Arizona has been a national leader in providing rights to
crime victims,” Morehart v. Barton, 226 Ariz. 510, 512 ¶ 9, 250 P.3d 1139,
1141 (2011), and courts should conscientiously protect those rights
provided by law. See id. at 515–16 ¶¶ 22–23, 250 P.3d at 1144–45; cf. A.R.S.
13-4418 (noting that statutes “shall be liberally construed to preserve and
protect the rights to which victims are entitled”). Although Arizona’s
Constitution broadly recognizes various rights for victims and specifically
permits victims to refuse discovery requests from the defense, those
provisions do not authorize a prosecutor to unilaterally redact birth dates
from law enforcement reports. Birth dates are indeed private information,
Scottsdale Unified Sch. Dist. No. 48 of Maricopa County v. KPNX Broad. Co.,
191 Ariz. 297, 301–02 ¶¶ 16–19, 955 P.2d 534, 538–39 (1998), but the
Victims’ Bill of Rights does not protect all private information from
disclosure.



                                     6
                        STATE V. CHAVEZ (GILL)
                          Opinion of the Court

¶19           Although victims have privacy interests in their birth dates,
both prosecutors and the defense have good reasons to seek this
information. For example, a birth date may help identify the victim of a
crime. Likewise, a victim’s exact age may be relevant as an element of an
offense or as a factor for determining the corresponding punishment. A
birth date may also allow the parties to determine if the victim has a
criminal history, which can affect the victim’s credibility, and may allow
defense counsel to identify possible conflicts that could prevent counsel
from representing a defendant.

¶20            The limited disclosure of a birth date in a criminal case thus
seeks to balance these interests, allowing both parties restricted use of the
information while maintaining the victim’s right “to be treated with
fairness, respect, and dignity, and to be free from intimidation,
harassment, or abuse, throughout the criminal justice process.” Ariz.
Const. art. II, § 2.1(A)(1). Disclosure of a victim’s birth date does not, in
itself, reveal a victim’s locating or contact information. And the record
does not establish how easily such information may be obtained from the
combination of a birth date and information that is publicly available, e.g.,
on the Internet.

¶21           Moreover, to the extent that disclosing a victim’s birth date
may create a risk of harassment or other harm, we reiterate that the
existing rules allow a prosecutor to seek a court order denying or limiting
disclosures otherwise required by Rule 15.1. Thus, a court may authorize
a prosecutor to redact victim birth dates from law enforcement reports
that are disclosed to the defense if the prosecutor establishes that
redaction is appropriate under Rule 15.5(a). See, e.g., State v. McMurtrey,
136 Ariz. 93, 97, 664 P.2d 637, 641 (1983) (noting that the “preferred
procedure” is for the prosecutor to obtain a court order under Rule 15.5(c)
before redacting information, but recognizing trial courts’ power to
approve redactions subsequently).

¶22            Essentially, the State urges us to rewrite Rule 39(b) and § 13-
4434 to better shield certain victim-related information. That argument,
however, should be brought through different channels. Whether the
disclosure requirements should be revised in light of technological
advances is better addressed through a rule change or statutory
amendment, either of which would allow broad input and consideration
of the policy implications.

                                      7
                        STATE V. CHAVEZ (GILL)
                          Opinion of the Court

                                   III.

¶23         We vacate the court of appeals’ opinion and remand
Defendant Gill’s case for further proceedings consistent with this opinion.




                                    8